DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, submitted 11/1/2021 with respect to amended and new claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8   are rejected under 35 U.S.C. 103 as being unpatentable over Nilssen (US 3,440,398) and Schwitzer III (US 3,747,671).
Regarding claim 1, Nilssen discloses a controlled vehicle heating system, comprising: a resistive heating element  (24, Figure 1) disposed within a main duct  (14) of a vehicle wherein all vents of the vehicle are connected thereto, such that the resistive heating element is operably connected to an existing electric heating and cooling system of vehicle (16,12), the existing electric heating and cooling system comprising a heater fan (22) integrated within the vehicle; wherein the resistive heating element is operably connected to a battery (60, Figure 2) of the vehicle; a control circuit  (26) having a temperature sensor (116) configured to monitor temperature of the vehicle engine; wherein the control circuit is operably connected to the resistive heating 
However, Schwitzer discloses an air circulation system (Abstract) where the resistive heating element comprising a pair of lead wires (Figure 1, dotted lines) and a coiled structure (22, C3, L36-47) extending through and disposed concentrically within a cylindrical section of the main duct (20). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a coiled heating filament, so arranged, in order to uniformly heat the air within the ductwork.
Regarding claim 2, Nilssen (N), as modified, discloses the controlled vehicle heating system of claim 1, wherein the resistive heating element comprises a coil (22).
Regarding claim 3, Nilssen (N), as modified, discloses the controlled vehicle heating system of claim 1, wherein the thermostatic actuator selectively controls the operation of the resistive heating element in a binary on-off switch (N-C4, L22-48). 
Regarding claim 4, Nilssen (N), as modified, discloses the controlled vehicle heating system of claim 1, wherein the thermostatic actuator selectively controls the flow of heat via a variable actuator (N-28, C4, L49-58).
Regarding claim 5, Nilssen (N), as modified, discloses the controlled vehicle heating system of claim 1, wherein the thermostatic actuator (N-28, Figure 1) is mounted on a dashboard of a vehicle.
Regarding claim 6, Nilssen (N), as modified, discloses the controlled vehicle heating system of claim 1, wherein the predetermined temperature (N-C4, L37-42) is a temperature required to conventionally heat an interior of the vehicle.  
Regarding claim 8, Nilssen, discloses a controlled vehicle heating system, consisting of: a resistive heating element  (24, Figure 1) disposed within a main duct  (14) of a vehicle wherein all vents of the vehicle are connected thereto, such that the resistive heating element is operably connected to an existing electric heating and cooling system of vehicle (12,16), the existing electric heating and cooling system comprising a heater fan  (22) integrated within the vehicle; wherein the resistive heating element is operably connected to a battery  (60, Figure 2) of the vehicle; a control circuit (26) having a temperature sensor (116)  configured to monitor a temperature of the vehicle engine; wherein the control circuit is operably connected to the resistive heating element; wherein the control circuit is operably connected to the heater fan of the vehicle; wherein the control circuit is configured to deactivate the resistive heating element and the heater fan when a predetermined temperature of the vehicle engine is reached; a thermostatic actuator operably connected to the resistive heating element such that a user can selectively control the operation of the resistive heating element (C4,L22-48), but does not discloses that the resistive heating element comprising a pair of lead wires and a coiled structure extending through and disposed concentrically within a cylindrical section of the main duct.
However, Schwitzer discloses an air circulation system (Abstract) where the resistive heating element comprising a pair of lead wires (Figure 1, dotted lines) and a coiled structure (22, C3, L36-47) extending through and disposed concentrically within a cylindrical section of the main duct (20). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a coiled heating filament, so arranged, in order to uniformly heat the air within the ductwork.
 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nilssen (US 3,440,398), Schwitzer III (US 3,747,671), and an Engineering Expedient.
Regarding claim 7, Nilssen, as modified, discloses the controlled vehicle heating system of claim 1, but not that the resistive heating element comprises a length of at least two inches.  
However, it would have been obvious to one of ordinary skill in the art, a competent engineer in the field of automotive heating, before the effective filing date of the invention to size the wire to produce the proper heat required in his ordinary course of work.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                             ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762